DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s amendment, filed 06 April 2021, has been reviewed and entered.  Claims 1, 2, 14, and 20 are amended and claims 9-13 are withdrawn, leaving claims 1-20 pending with claims 1-8 and 14-20 presented for examination.  This Office Action is a final rejection.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Arguments
Applicant's arguments filed 06 April 2021 have been fully considered but they are not persuasive.
Applicant’s amendments overcome the specification objection and the 112 rejection, and the objection and rejection are withdrawn (Remarks page 7).
The arguments are drawn to amended subject matter and are addressed in the new grounds of rejection below.

Claim Rejections - 35 USC § 103

Claims 1-5, 7, 8, 14-17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clark (US 5890224 A) in view of Dodd (US 20140298558 A1) as evidenced by “Polymer Properties Database.”

As to claim 1, Clark discloses an impact plate system (protective guard, title) comprising: a textile layer comprising at least a surface (elongate tubular member 12 is made of stretchable fabric material, col 4 line 55-60), the textile layer comprising an elastically resilient material (“stretchable,” col 4 line 55-60); and a moldable plate coupled to the first surface of the textile layer (rigid shell 16, col 5 line 10-15 discloses it is molded and col 4 line 1-5 discloses it is capable of being remolded).
Clark does not disclose the moldable plate is a polymeric material comprising a polyurethane based polymer and at least one polyol.
Clark does not disclose the moldable plate comprising a polymeric material having a tensile strength within a range of 40 MPa to 50 MPa.
Dodd teaches a similar impact plate system (protective shin guard, title) including the polymeric material is polyurethane based polymer having elastomeric qualities (conformable substrate 13 is constructed from an elastomeric material and may be polyurethane as disclosed in pp 0028).
Furthermore, polyols are known in the art for imparting the desired mechanical, thermal, and physical properties (e.g., improving flexibility and toughness) and for reducing overall cost.  See attached “Polymer Properties Database.”

Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the polymeric material to be polyurethane based polymer having elastomeric qualities, and further to provide a polyurethane based polymer and at least one polyol, for the purpose of allowing the shin guard to be easily wrapped around and shaped to the contours of a person’s lower leg or shin (Dodd pp 0028).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide Clark’s polymeric material with a tensile strength within a range of 40 – 50 MPa, since where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  See MPEP 2144.05 II A.
Furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide Clark’s polymeric material with a tensile strength within a range of 40 – 50 MPa for the purpose of providing the desired strength and flexural properties.



As to claim 3, Clark as modified does not disclose the impact plate system of claim 1, wherein the moldable plate is moldable to a first position with an application of a first external force at a first temperature between 0 degrees Celsius and 40 degrees Celsius.  
The recitation “moldable to a first position with an application of a first external force at a first temperature between 0 degrees Celsius and 40 degrees Celsius” is an intended use recitation.  A recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Because the prior art reference and the claimed invention are structurally identical, they are expected to be capable of being used in the same manner, and the prior art reference reads on the intended use recitation in the claim.
Applicant is respectfully reminded that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In the instant case the modified moldable plate of Clark is identical in material to the claimed moldable plate, and so would be expected to function in the same manner, to include being moldable with an application of an external force at a temperature between 0 degrees Celsius and 40 degrees Celsius.


As to claim 4, Clark as modified discloses the impact plate system of claim 3, wherein the moldable plate is remoldable to a second position with the application of a second external force at a second temperature between 0 degrees Celsius and 40 degrees Celsius (this is the obvious result of the modification presented in the rejection of claim 3 above, because if the material is moldable at a temperature between 0-40 degrees, than it can be molded into more than one position).  

As to claim 5, Clark as modified discloses the impact plate system of claim 1, further comprising a foam layer that is substrate to the surface of the textile layer (Clark layer 20 of resilient foamed polymeric material, col 6 line 15-20) and adapted to be positioned between the moldable plate and a body surface of a user (capable of and intended to be positioned as shown in fig 3).  

As to claim 7, Clark as modified discloses the impact plate system of claim 1, wherein the moldable plate is coupled to the surface of the textile layer (via the second end portion; Clark col 5 line 25-35 discloses the second end portion of 12 covering 16 to hold 16 in place).  

As to claim 8, Clark as modified does not disclose the impact plate system of claim 7, wherein the polymeric material further comprises an impact strength between 1100 J/m to 1400 J/m.
Clark as modified discloses a polymeric material identical to the claimed polymeric material.  One of ordinary skill would expect the polymeric materials to have similar properties, to include impact strength.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the polymeric material of Clark as modified with an impact strength between 1100 J/m to 1400 J/m since it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.
Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the polymeric material of Clark as modified with an impact strength between 1100 J/m to 1400 J/m, for the purpose of protecting the wearer’s body from impact as intended by Clark.

As to claim 14, Clark discloses an impact plate system (protective guard, title) comprising:
a textile layer comprising at least a first surface (elongate tubular member 12 is made of stretchable fabric material, col 4 line 55-60), the textile layer comprising an elastically resilient material (“stretchable,” col 4 line 55-60) that is formed into an apparel item (figs 1 and 2); and

Clark does not disclose the moldable plate is a polymeric material comprising a polyurethane based polymer and at least one polyol, and the moldable plate is moldable to a first configuration.
Clark does disclose a polymeric material that is moldable (col 5 line 20-25 discloses polymeric material, col 5 line 10-15 discloses it is molded and col 4 line 1-5 discloses it is capable of being remolded).
Clark does not disclose the moldable plate comprising a polymeric material having a tensile strength within a range of 40 MPa to 50 MPa.
Dodd teaches a similar impact plate system (protective shin guard, title) including the polymeric material is polyurethane based polymer having elastomeric qualities (conformable substrate 13 is constructed from an elastomeric material and may be polyurethane as disclosed in pp 0028).
Furthermore, polyols are known in the art for imparting the desired mechanical, thermal, and physical properties (e.g., improving flexibility and toughness) and for reducing overall cost.  See attached “Polymer Properties Database.”
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the polymeric material to be polyurethane based polymer having elastomeric qualities and further to provide a polyurethane based polymer and at least one polyol, since it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide Clark’s polymeric material with a tensile strength within a range of 40 – 50 MPa, since where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  See MPEP 2144.05 II A.
Furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide Clark’s polymeric material with a tensile strength within a range of 40 – 50 MPa for the purpose of providing the desired strength and flexural properties.

As to claim 15, Clark as modified does not disclose the impact plate system of claim 14, wherein the moldable plate is moldable to the first position at a first temperature between 0 degrees Celsius and 40 degrees Celsius.  
The recitation “moldable to the first position at a first temperature between 0 degrees Celsius and 40 degrees Celsius” is an intended use recitation.  A recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Because the prior art reference and the claimed invention are structurally 
Applicant is respectfully reminded that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In the instant case the modified moldable plate of Clark is identical in material to the claimed moldable plate, and so would be expected to function in the same manner, to include being moldable with at a temperature between 0 degrees Celsius and 40 degrees Celsius.
Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the material of the moldable plate of Clark as modified to be moldable at a temperature between 0 degrees Celsius and 40 degrees Celsius, since it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.

As to claim 16, Clark as modified discloses the impact plate system of claim 15, wherein the elastically resilient material of the textile layer maintains the first configuration of the moldable plate when the apparel item is worn by a wearer (capable of maintaining, due to providing uniform pressure as disclosed in col 5 line 35-50).  

As to claim 17, Clark as modified discloses the impact plate system of claim 16, wherein the moldable plate is moldable to a second configuration at a second temperature between 0 degrees Celsius and 40 degrees Celsius (this is the obvious 

As to claim 20, as best understood, Clark as modified does not disclose the impact plate system of claim 14, wherein the polymeric material further comprises an impact strength between 1100 J/m to 1400 J/m.
Clark as modified discloses a polymeric material identical to the claimed polymeric material.  One of ordinary skill would expect the polymeric materials to have similar properties, to include impact strength.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the polymeric material of Clark as modified with an impact strength between 1100 J/m to 1400 J/m since it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.
Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the polymeric material of Clark as modified with an impact strength between 1100 J/m to 1400 J/m, for the purpose of protecting the wearer’s body from impact as intended by Clark.

Claims 6, 18, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clark (US 5890224 A) in view of Dodd (US 20140298558 A1) as evidenced by “Polymer Properties Database.” as applied to claim 5 or 14 above, and further in view of Toms et al. (US 6093468 A).

As to claim 6, Clark as modified does not disclose the impact plate system of claim 5, wherein the foam layer comprises a polyethylene foam.  
Toms teaches a similar impact plate system (protective pad with energy absorbing inserts, title) including a polyethylene foam (col 6 line 40).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have substituted the foam of Clark with the polyethylene foam of Toms, since it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.
Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have substituted the foam of Clark with the polyethylene foam of Toms, for the purpose of providing comfort and flexibility to conform to the human body (Toms col 6 line 55-65).

As to claim 18, Clark as modified discloses the impact plate system of claim 14, further comprising a polyethylene foam layer (Clark layer 20 of resilient foamed polymeric material, col 6 line 15-20, see modification below regarding “polyethylene”) that is substrate to the surface of the textile layer (Clark fig 3), the polyethylene foam 
Toms teaches a similar impact plate system (protective pad with energy absorbing inserts, title) including a polyethylene foam (col 6 line 40).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have substituted the foam of Clark with the polyethylene foam of Toms, since it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.
Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have substituted the foam of Clark with the polyethylene foam of Toms, for the purpose of providing comfort and flexibility to conform to the human body (Toms col 6 line 55-65).

As to claim 19, Clark as modified does not disclose the impact plate system of claim 18, wherein the polyethylene foam layer comprises a thickness between 5 mm to 9 mm.  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide a thickness between 5 mm to 9 mm, since where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  See MPEP 2144.05 II A.
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALLY HADEN whose telephone number is (571)272-6731.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SALLY HADEN
Primary Examiner
Art Unit 3732



/SALLY HADEN/           Primary Examiner, Art Unit 3732